DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant cannot rely upon the certified copies of the foreign priority applications to overcome this rejection because translations of said applications have not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Failure to provide certified translations may result in no benefit being accorded for the non-English applications.
Thus, the current benefit accords to the PCT application with filing date 02/22/2019.
Claim Objections
 	Claim(s) 1, 5-6, 13-14 and 17-24 is/are objected to because of the following informalities:  
Claims 1, 5-6, 13, and 17-18 recite “in the condition”. To avoid antecedent basis issues, the Examiner suggests to replace it with “in response to”.	Claim 13 recites “A wireless communication device” and “the terminal”. Applicant may want to replace “the terminal” with “the wireless communication device”. 	Claims 14 and 17-24 recite “The device according to claim” but it should be “The wireless communication device according to claim”.	Claim 20 recites FDM and TDM. Acronyms must be specified


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 	Claim(s) 6-7 and 18-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim(s) 6 and 18 recite the limitation "the previous min {M,J}" in “wherein the potential resources of the previous min {M,J} resource units are for data transmission”.  There is insufficient antecedent basis for this limitation in the claim.	Claim(s) 7 and 19 are rejected based on their dependencies to claims 6 and 18.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

 	Claim(s) 1-2, 8-10, 13-14, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (US 2020/0059935 A1) in view of Cao et al. (US 2017/0288817 A1).

Regarding claim 1, Qian discloses A data transmission method (Fig. 18: UL data transmission), comprising:
transmitting, by a terminal, data to a base station on one or more normal resources (Fig. 18, [0262]: UE (=terminal) transmits UL data to a base station via grant-free transmission resources (=normal resources)); and
transmitting, by the terminal, the data to the base station on one or more potential resources, or in the condition that repeated transmissions with a configured quantity is unable to be completed on the normal resources (Fig. 18, [0262]-[0263]: the UE uses grant-free transmission resources to transmit UL data but then determines that the UL data transmission cannot be completed within a predefined number, so the UE requests dedicated resources. [0267]: UE transmits the UL data via dedicated resources (=potential resources)), wherein the normal resources and the potential resources are resources which are used for data transmission (Fig. 18, [0262], [0267]: the grant-free transmission resource and the dedicated resources are resources used for UL data transmission). 
Qian does not disclose the grant-free transmission resources (=normal resources) and dedicated resources (=potential resources) are semi-statically configured for the terminal by the base station, and in the condition that the normal resources are unavailable and the potential resources do not serve as a third type of resources for other terminals, the terminal determines the potential resources to be used for data transmission in a same manner as the base station.
However, Cao discloses the normal resource and the potential resource are semi-statically configured for the terminal by the base station ([0031]: GF UL resources are semi-statically configured for the UE by a base station, i.e., Fig. 4, [0109]: GF UL transmission resources: initial transmission resources A1 (=normal resource) and first retransmission resource B1 (=potential resource)), and in the condition that the normal resources are unavailable and the potential resources do not serve as a third type of resources for other terminals, the terminal determines the potential resources to be used for data transmission in a same manner as the base station (Fig. 4: table 306. [0070], [0109]: UE 102a uses a GF UL transmission resource A1 (=normal resource) for initial transmission and then a GF UL transmission resource B1 (=potential resource) for a first retransmission based on a mapping between initial transmission and retransmission that are known to the base station and the UE. [0105]: UE knows which UL resource to use for retransmission and avoids other resources. Interpretation: resource A1 is not available for retransmission, resource B1 is not scheduled as a resource for UEs 102b and 102c (=other UEs), and UE 102a determines resource B1 for retransmission because resource B1 is scheduled by the base station for retransmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Qian, to be semi-statically scheduled with GF UL transmission resources for initial transmission and retransmission by the base station and to determine to use resource B1 for retransmission as scheduled by the base station, as taught by Cao.
Doing so allows the base station to associate and map the retransmission with a previous initial grant-free UL transmission to a particular UE (Cao: Fig. 4, [0109]).

A wireless communication device (Fig. 3: UE 120), comprising:
processor configured to read a program in a memory to (Fig. 3, [0119]: controller 330 reads recorded data from storage unit 320):
process data according to requirements of a transceiver (Fig. 3, [0119]: controller 330 transmits and receives signal through communication interface 310 and performs functions of protocol stack included in the communication interface 310); and
the transceiver configured to receive and transmit the data under control of the processor (Fig. 3, [0115], [0117], [0119]: communication interface 310 transmits and receives signals under the control of controller 330), and configured to:
transmit the data to a base station on one or more normal resources (Fig. 18, [0262]: UE transmits UL data to a base station via grant-free transmission resources (=normal resources)); and
transmit the data to the base station on one or more potential resources, or in the condition that repeated transmissions with a configured quantity is unable to be completed on the normal resources (Fig. 18, [0262]-[0263]: the UE uses grant-free transmission resources to transmit UL data but then determines that the UL data transmission cannot be completed within a predefined number, so the UE requests dedicated resources. [0267]: UE transmits the UL data via dedicated resources (=potential resources)), wherein the normal resources and the potential resources are resources which are used for data transmission (Fig. 18, [0262], [0267]: the grant-free transmission resource and the dedicated resources are resources used for UL data transmission). 
Qian does not disclose the grant-free transmission resources (=normal resources) and dedicated resources (=potential resources) are semi-statically configured for the terminal by the base station, and in the condition that the normal resources are unavailable and the potential resources do not serve as a third type of resources for other terminals, the base station and the terminal determine the potential resources to be used for data transmission in a same manner.
However, Cao discloses the normal resource and the potential resource are semi-statically configured for the terminal by the base station ([0031]: GF UL resources are semi-statically configured for the UE by a base station, i.e., Fig. 4, [0109]: GF UL transmission resources: initial transmission resources A1 (=normal resource) and first retransmission resource B1 (=potential resource)), and in the condition that the normal resources are unavailable and the potential resources do not serve as a third type of resources for other terminals, the base station and the terminal determine the potential resources to be used for data transmission in a same manner (Fig. 4: table 306. [0070], [0109]: UE 102a uses a GF UL transmission resource A1 (=normal resource) for initial transmission and then a GF UL transmission resource B1 (=potential resource) for a first retransmission based on a mapping between initial transmission and retransmission that are known to the base station and the UE. [0105]: UE knows which UL resource to use for retransmission and avoids other resources. Interpretation: resource A1 is not available for retransmission, resource B1 is not scheduled as a resource for UEs 102b and 102c (=other UEs), and UE 102a determines resource B1 for retransmission because resource B1 is scheduled by the base station for retransmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Qian, to be semi-statically scheduled with GF UL transmission resources for initial transmission and retransmission by the base station and to determine to use resource B1 for retransmission as scheduled by the base station, as taught by Cao.
Doing so allows the base station to associate and map the retransmission with a previous initial grant-free UL transmission to a particular UE (Cao: Fig. 4, [0109]).

Regarding claim(s) 2 and 14, Qian in view of Cao discloses all features of claim(s) 1 and 13 as outlined above. 
Qian discloses or
the normal resources are resources configured by explicit signaling and enabled by explicit/implicit signaling (Fig. 18, [0262]: UE uses grant-free transmission resources (=normal resources) according to received resource allocation information (=explicit signaling) enabled for grant-free transmission implicitly because the UE knows to use the grant-free transmission resource for initial transmission); or


Regarding claim(s) 8 and 20, Qian in view of Cao discloses all features of claim(s) 1 and 13 as outlined above. 
Qian discloses wherein:
frequency-division multiplexing (FDM) is between the potential resources and the normal resources (Fig. 9, [0163]: grant-free transmission resource (=normal resource) and dedicated resource (=potential resource) are used by a UE in an OFDM-based orthogonal multiple access manner. [0125]: orthogonal frequency division multiplexing scheme); or



Regarding claim(s) 9 and 21, Qian in view of Cao discloses all features of claim(s) 1 and 13 as outlined above. 
Qian does not disclose but Cao discloses wherein before the transmitting, by the terminal, the data to the base station on one or more potential resources ([0105]: UE knows which UL resource to use for retransmission. [0109]: UE 102a uses GF UL transmission resource B1 (=potential resource) for a first retransmission), the method further comprises:
determining, by the terminal, the configured potential resources through a pattern ([0081]: UE knows resource B is to be used for retransmission based on a resource hopping pattern), wherein the pattern is determined according to a position of a normal transmission opportunity (TO) occupied by a first transmission of the data or ([0081]: the resource hopping pattern indicates that the UE is to use resources A (=normal resource) in a first TTI (=normal transmission opportunity occupied by a first transmission), and resources B in a second TTI for UL transmission (=data)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Qian, to determine the GF UL transmission resource B1 based on a resource hopping pattern that indicates to use resources A in a first TTI and resources B in a second TTI, as taught by Cao.
Doing so allows the base station to associate and map the retransmission with a previous initial grant-free UL transmission to a particular UE (Cao: Fig. 4, [0109]) and allows the UE to know what resources to use in a first TTI, second TTI, and third TTI (Cao: [0081]).

Regarding claim(s) 10 and 22, Qian in view of Cao discloses all features of claim(s) 9 and 21 as outlined above. 
wherein the pattern is or configured to the terminal by the base station ([0081][0082]: UL resources are configured for the UE in advance as a resource hopping pattern. [0031]: GF UL resources are semi-statically configured for the UE by a base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Qian, to be configured with UL resources by a base station in advance as a resource hopping pattern, as taught by Cao.
Doing so allows the base station to associate and map transmission and retransmission to a particular UE (Cao: Fig. 4, [0109]) and allows the UE to know what resources to use in a first TTI, second TTI, and third TTI (Cao: [0081]).

	Claim(s) 5, 11-12, 17, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (US 2020/0059935 A1) in view of Cao et al. (US 2017/0288817 A1) and Cao et al. (US 2018/0199359 A1) (hereinafter Cao-2).

Regarding claim(s) 5 and 17, Qian in view of Cao discloses all features of claim(s) 2 and 14 as outlined above. 
Qian in view of Cao does not disclose, but Cao-2 discloses wherein the potential resources are configured according to N adjacent resources in a resource configured period behind the normal resources in the resource configured period in the condition that the potential resources are configured by implicit signaling (Fig. 5C, [0340]: a resource assignment scheme where resources are configured with different time intervals (=resource configured period) includes resources for retransmission (=potential resources) that are configured to be 1 resource adjacent to resources for initial transmission (=normal resources). [0137], [0233]: resource hopping pattern are provided in , wherein N is a positive integer (Fig. 5C, [0342]-[0343]: resources between initial transmission and retransmissions have different frequency locations and time intervals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Qian, to be configured with UL resources for initial transmission and retransmissions via implicit signaling, wherein the resources are configured to be 1 resource adjacent between initial transmission and retransmissions, as taught by Cao-2.
Doing so provides a frequency diversity gain and allows the UE to perform continuous transmission/retransmission of a first batch (Cao-2: [0342]-[0343]).

Regarding claim(s) 11 and 23, Qian in view of Cao discloses all features of claim(s) 9 and 21 as outlined above. 
Qian in view of Cao does not disclose, but Cao-2 discloses wherein the potential resources are in a same configured period as the normal TO occupied by the first transmission of the data (Fig. 5C, [0340]: the resource for retransmission, i.e., resource: {time index 2, frequency index 2} (=potential resources), is in the same frame n with time indices 0-3 (=configured period) as the time index 1 (=normal TO) occupied by the initial transmission (=first transmission) of data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Qian, to be configured with resources for retransmission in the same frame n with time indices 0-3 where time index 1 is occupied by the initial transmission, as taught by Cao-2.
Doing so allows the UE to perform automatic retransmissions until receipt of an ACK (Cao-2: Fig. 5C, [0340]).

Regarding claim(s) 12 and 24, Qian in view of Cao discloses all features of claim(s) 9 and 21 as outlined above. 
Qian in view of Cao does not disclose, but Cao-2 discloses wherein a time interval between a time position of the normal TO occupied by the first transmission of the data and a time position of a first potential resource is larger than K2 (Fig 5C: the time interval between time index 1 for the initial transmission and time index 2 for a first retransmission or time index 3 for a second retransmission is larger than 0. In other words, the retransmission cannot occur at the same time. [0233]: the time interval can be a TTI, a slot, a time slot, a sub-frame, a mini-slot, an OFDM symbol, a number of OFDM symbols, or any time unit), and K2 is a predetermined value ([0233]: the time interval can be a number of OFDM symbols).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Qian, to be configured with time indices for the initial transmission and retransmissions based on a number of OFDM symbols that is not 0, as taught by Cao-2.
Doing so allows the UE to perform automatic retransmissions until receipt of an ACK (Cao-2: Fig. 5C, [0340]) with a limited number of potential collisions between two UEs (Cao-2: [0342]).

	Claim(s) 6-7 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (US 2020/0059935 A1) in view of Cao et al. (US 2017/0288817 A1) and Bae et al. (US 2020/0146032 A1).

Regarding claim(s) 6 and 18, Qian in view of Cao discloses all features of claim(s) 1 and 13 as outlined above. 
wherein the potential resources of the previous min{M, J} resource units are used for data transmission (Fig. 6, [0453]-[0455]: UE receives configuration information for performing UL transmission without uplink grant and repetition transmission. [0336], [0338]: UE is configured with grant-free configuration including allocated grant-free resource and additional allocated resources as fall-back resources (=potential resources) when the allocated grant-free resources are unavailable where grant-free resource is M and additional allocated resources is J. Fig. 5, [0085]-[0086]: a transmission unit includes 6 frequency indices and 14 symbol indices, wherein 12 symbols are used for DL and/or UL data transmission), in the condition that transmitting on the potential resources, the normal resources have K resource units, M normal resources among the normal resources are unavailable, and J potential resources among the potential resources are available, namely, the potential resources are not used as the third type of resources of the other terminals ([0336], [0338], [0349]-[0352]: a primary resource set (=normal resources have K resource units) may not be available, i.e., the grant-free resource (=M normal resources) among the primary resource set (=normal resources) is unavailable, so the UE uses the additional allocated resource (=J potential resources) among the secondary resource set (=potential resources) as a fall-back resource for repetition transmission. The location of fall-back resources are configured differently according to each UE. Fig. 5, [0085]-[0086]: a transmission unit includes 6 frequency indices and 14 symbol indices, wherein 12 symbols are used for DL and/or UL data transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Qian, to be configured with different resources for transmission and repetition transmission, i.e., the UE is configured to use a grant-free resource among the primary resource set for transmission and when the grant-free 
Doing so overcomes the problem that reliability cannot be guaranteed for puncturing or rate-matching the grant-free resource (Bae: [0335]-[0336]).

Regarding claim(s) 7 and 19, Qian in view of Cao discloses all features of claim(s) 6 and 18 as outlined above. 
Qian in view of Cao does not disclose, but Bae discloses wherein each of the resource units is a subframe, a slot, or a mini-slot (Fig. 5, [0085]: a transmission unit may be a slot or a subframe).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Qian, to be configured with a transmission unit that is a slot or a subframe, as taught by Bae.
Doing so allows the transmission unit be constituted by 14 OFDM symbols as in legacy LTE (Bae: [0085]) and minimizes latency of data transmission (Bae: [0083]). 

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bae et al. (US 2020/0146032 A1) – [0346]-[0347]: base station configures different times for the UE to use frequency resources to perform grant-free transmission. [0349]-[0351]: when a primary resource set is not available, a UE is semi-statically directed by the network to switch from the primary resource set (=normal resources) to a secondary resource set (=potential resource set). This operation can also be applied in repetition transmission. [0100]: in grant-free transmission scheme, resources are configured semi-statically by the base station.
Ma et al. (US 2018/0139774 A1) – Fig. 4B, [0137]: UE (=terminal) uses GF mode to transmit UL data to a TRP (=base station) on GF transmission resource (=normal resources). Fig. 4B, [0150]: UE uses GB mode to transmit the UL data to the TRP on GB transmission resource (=potential resources). [0138]: TRP decides that the UE should switch from GF mode to GB mode based on one or more factors. [0142]: one factor relates to a number of retransmission, i.e., three (=configured quantity), that fails via GF UL transmission using GF transmission resource as per [0137]. Fig. 4B, [0137], [0150]: GF transmission resource and GB transmission resource are resources to transmit UL data. [0149]-[0150]: UE receives assignment with UL transmission resource (=potential resource do not serve as third type of resources for other terminals) that includes indicator to switch back to GF after GB transmission (=normal resources are unavailable). Fig. 4B, [0149]-[0150]: UE transmits the UL data on the GB transmission resource based on the allocation of the assignment of the TRP. [0138], [0142]-[0143]: the switch to GB transmission mode is made based on multiple factors including retransmission and UE’s desire.
Byun et al. (US 2021/0289539 A1) – Fig. 12, [0176]: UE (=terminal) transmits UL data to a base station via grant-free UL resource by using the first reference signal (=normal resources). [0183]: the grant-free UL resource includes N number of resources and the uplink data may be transmitted via one of the N number of resources. Fig. 12, [0179], [0189]: UE retransmits the UL data via the grant-free UL resource by using a second reference signal (=potential resources)). [0171]: the second reference signal is to be used for retransmission of the UL data.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THE HY NGUYEN/Examiner, Art Unit 2478